and adequate remedy at law.        See NRS 34.170; NRS 34.330; Int? Game
                Tech., 124 Nev. at 197, 179 P.3d at 558. It is petitioner's burden to
                demonstrate that our extraordinary intervention is warranted.         Pan v.
                Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            Our review of the petition and supporting documents indicates
                that petitioner has filed a motion to amend in the district court, in which
                she raises some of the issues addressed in this writ petition, and the
                district court has set a hearing on that motion for June 10, 2014. Under
                these circumstances, we conclude that our intervention by way of
                extraordinary relief is not warranted at this time.     See NRAP 21(b)(1);
                Pan, 120 Nev. at 228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d at
                851 (stating that the issuance of an extraordinary writ is purely
                discretionary with this court). Accordingly, we
                            ORDER the petition DENIED. 1




                                        Hardesty

                            0507          ,
                                              J.
                Douglas

                cc: Hon. Mathew Harter, District Judge
                     Law Office of Mario Fenu, Ltd.
                     Bush & Levy, LLC
                     Hofland & Tomsheck
                     Eighth District Court Clerk



                       lIn light of this order, petitioner's May 20, 2014, motion to expedite
                is denied as moot.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A